Citation Nr: 0403001	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether an evaluation higher than 50 percent for 
schizophrenia is warranted from September 29, 1997, to 
January 4, 2000.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that granted a claim of entitlement to service connection 
for schizophrenia, and assigned a 50 percent evaluation under 
38 C.F.R. § 4.130 (Diagnostic Code 9203), effective from 
September 29, 1997.  In November 1999, the Board denied a 
higher evaluation.  Thereafter, the veteran appealed the 
Board's November 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2000, the 
veteran's representative filed a motion to vacate the Board's 
November 1999 decision.  In November 2000, VA General Counsel 
filed a motion for summary affirmance, requesting that the 
Court affirm the Board's November 1999 decision.  By an Order 
dated in April 2001, the Court vacated the Board's November 
1999 decision, and remanded the case to the Board for 
readjudication.  Thereafter, by rating action of May 2001, 
the RO increased the rating for schizophrenia from 50 to 100 
percent, effective from January 4, 2000.

In August 2002, the Board denied a higher evaluation for the 
period from September 29, 1997, to January 4, 2000.  The 
veteran appealed the Board's August 2002 decision to the 
Court.  In February 2003, the veteran's representative and VA 
General Counsel filed a joint motion for remand.  By an Order 
dated in February 2003, the Court vacated the Board's August 
2002 decision, and remanded the case to the Board for 
readjudication.  

In June 2003, the Board remanded the case for further 
development.  It is again before the Board for appellate 
review.

The Board notes, as it did previously, that the Court has 
held that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  (As noted above, the 
rating for service-connected schizophrenia was increased 
during the pendency of this appeal, which resulted in a 
"staged" rating:  50 percent from September 29, 1997, and 100 
percent from January 4, 2000.  Fenderson, supra.  Therefore, 
given that the veteran is receiving a 100 percent schedular 
rating from January 4, 2000, the Board must still consider 
whether an evaluation higher than 50 percent is warranted 
from September 29, 1997, to January 4, 2000.  Id.)


FINDINGS OF FACT

1.  Between September 29, 1997 and January 4, 2000, the 
veteran's schizophrenia was manifested primarily by some 
paranoia, moderately blunted affect, impaired insight and 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity.  

2.  Between September 29, 1997 and January 4, 2000, the 
veteran did not experience symptoms to a degree that he was 
deficient in most areas, such as work, family relations, 
judgment, thinking, or mood.


CONCLUSION OF LAW

An evaluation higher than 50 percent from September 29, 1997, 
to January 4, 2000, for schizophrenia is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 
4.126, 4.130 (Diagnostic Code 9203) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Evaluation

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected schizophrenia has been 
evaluated as 50 percent disabling, from September 29, 1997, 
to January 4, 2000, under 38 C.F.R. § 4.130, Diagnostic Code 
9203.  Under these criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9203) (2003).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

Based on the evidence of record, the Board finds that an 
evaluation higher than 50 percent for schizophrenia from 
September 29, 1997, to January 4, 2000 is not warranted.  The 
Board notes that the medical evidence between September 1997 
and January 2000 may be characterized as showing a disability 
picture that results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as some paranoia, disturbances of mood and 
motivation, and difficulty in establishing and maintaining 
effective relationships.  As observed at a February 1998 VA 
examination, the veteran was oriented to person, time, and 
place, and had adequate concentration.  There was no evidence 
of hallucinations or delusions.  However, he still had an 
affect that was at least moderately blunted.  There was some 
mild referential ideation, with paranoid delusional 
construction around the incidents he claimed caused his 
mental distress in the first place.  His insight and judgment 
were impaired.  It was noted that the veteran had been 
receiving Social Security disability benefits for his heart 
condition.  The diagnoses included paranoid schizophrenia.  A 
Global Assessment of Functioning (GAF) score of 50 to 55 was 
assigned.  Although it was further noted that the veteran was 
not working, the February 1998 VA examiner opined that it was 
due to the veteran's heart disability and secondarily because 
of impaired psychological functioning.  In arriving at this 
conclusion, the examiner earlier noted that it was quite 
apparent that schizophrenia had impaired the veteran's 
ability to be employed, but also reported that he was able to 
maintain employment and a degree of interpersonal 
relationship between the more acute phases of his psychotic 
process.  

VA treatment records also show that, in March 1999, the 
veteran was evaluated by a psychiatrist.  At such evaluation, 
the veteran was well dressed, and well groomed except for 
food spilled on the front of his shirt.  He had a well-
trimmed beard.  His affect was quite flat.  He denied ever 
having homicidal or suicidal ideations, intentions, or plans.  
He appeared cognitively intact.  Stable paranoid 
schizophrenia was diagnosed.  He was scheduled to return in 
five months for a follow-up visit.  

VA treatment records show that, in August 1999, the veteran 
reported that he was scheduled to be seen again by VA in 
October 1999; however, he wanted an earlier appointment in 
the event that he and his wife needed to be away for several 
weeks to take care of family matters if his mother-in-law 
died.  The veteran explained that he was worried that his 
mother-in-law was dying.  A GAF score of 65 was assigned.  
Thereafter, in December 1999, the veteran was evaluated.  He 
noted that his mother-in-law had passed away and, 
consequently, the veteran and his wife had been away for six 
to seven weeks.  It was reported that the veteran was 
sleeping well, and his activities included the usual ones 
around the house, attending church and veterans clubs, and 
visits with children.  A GAF score of 65 was assigned.  

Given the lack of evidence showing repeated acute phases 
during the 1997 to 2000 period, and because of the findings 
that more closely parallel the type of problems consistent 
with a 50 percent rating, the Board finds that the veteran 
does not meet the criteria for a higher rating during this 
period.  Therefore, despite the adverse affect on 
employability, the Board notes that the veteran's symptoms as 
described during the pertinent period are consistent with the 
50 percent rating.  This is the better indicator of the 
degree of disability.  See 38 C.F.R. § 4.126 (a rating shall 
be assigned based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability).  
Additionally, while the veteran had difficulty establishing 
and maintaining effective relationships; he nevertheless 
continued to maintain very good relationships with his wife 
and sons.  A June 1998 VA examiner pointed out that the 
veteran's psychiatric disability clearly placed limitation on 
comfortable social interactions, ordinary comfort and piece 
of mind, and restricted quality of relationships, but there 
was still no indication that he met the criteria for a 70 
percent rating.  Additionally, VA treatment records show that 
in 1999 the veteran was capable of handling family matters in 
the event that his ill mother-in-law passed away.  In fact, 
these VA records show that the veteran's mother-in-law did 
pass away and the veteran, along with his wife, traveled away 
from home for several weeks to handle family matters 
including relocating his father-in-law to an assisted living 
place.  This level of functioning on the veteran's part does 
not rise to the level contemplated by the 70 percent rating.

As noted above, to receive a 70 percent rating, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (Diagnostic Code  
9203) (2003).  

In this case, the veteran does not have the symptomatology 
typical of a rating of 70 percent.  He has been able to 
maintain personal hygiene and other basic activities of daily 
living.  Although he was described as having obsessive-
compulsive symptoms, he has not had near-continuous panic or 
depression, and does not experience other symptoms 
characteristic of the 70 percent rating.  He did not report 
having experienced suicidal or homicidal thoughts, and he did 
not have obsessive or ritualistic behavior that interfered 
with routine activities.  He has not had a history of an 
inability to control his behavior and has not had outbursts 
of anger or irritability.  Indeed, it is the criteria for the 
50 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran-problems with 
motivation and mood, impaired judgment, impaired thinking, 
difficulty in establishing and maintaining effective 
relationships, etc.  Although he has had problems with 
obsessive-compulsive symptoms as noted in the February 1998 
VA examination report, such problems have not resulted in 
deficiencies in most areas.  Consequently, the Board finds 
that his symptoms during the period in question are best 
represented by the criteria for a 50 percent rating, not 
those required for the 70 percent rating.  38 C.F.R. § 4.130 
(Diagnostic Code  9203) (2003).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  Additionally, the Board has considered 
the statements submitted by the veteran's representative, 
brother-in-law, and sister.  While a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran and others who knew 
him are not shown to possess, may provide evidence requiring 
medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that, for the reasons set out above, an 
evaluation higher than 50 percent for schizophrenia, from 
September 29, 1997, to January 4, 2000, is not warranted.  
Fenderson, supra.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for a higher evaluation.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Although the veteran has expressed his belief that his 
service-connected schizophrenia warrants a higher evaluation 
than the 50 percent rating assigned, suggesting a claim for 
an extraschedular evaluation, there is no indication that 
problems he experienced presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Additionally, although the veteran has argued that an 
independent medical expert opinion needs to be obtained, the 
Board notes that such opinions are called for in instances 
when the medical complexity or controversy involved in an 
appeal is such that expert opinion beyond that available 
within VA is required.  38 U.S.C.A. § 7109 (West 2002).  In 
the case, the questions raised are merely whether the veteran 
meets specified rating criteria during a certain time period.  
This is the sort of thing regularly handled within VA and is 
neither complex or controversial.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for a higher evaluation.  From the 
outset, the RO had informed the veteran of the bases on which 
it decided the claim and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in April 1998 of the grant of service connection for 
schizophrenia, and the assigned 50 percent evaluation.  The 
RO sent the veteran notice of such action in a letter dated 
that same month.  In response to his notice of disagreement, 
the RO issued the veteran a statement of the case (SOC) in 
June 1998, which addressed the entire development of his 
claim up to that point.  The SOC notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of the issue.  

The veteran was provided a supplemental SOC (SSOC) in July 
1998 and July 2003, which reviewed the accumulated evidence 
and restated the bases for the denial of his claim.  The 
September 2003 SSOC again notified the veteran of what was 
required to substantiate his claim for a higher evaluation 
for schizophrenia.  Quartuccio, 16 Vet. App. at 183.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board also concludes 
that the veteran has been given the required notice in this 
case, at least to the extent of what was required to 
substantiate his claim for a higher evaluation for 
schizophrenia. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim, 
including his medical records associated with his Social 
Security Administration award.

Additionally, VA offered the veteran an opportunity to 
request a hearing in order to provide testimony in support of 
his claim, but he did not request one. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in February 1998, June 1998, and October 
2000, and a VA examiner has provided an opinion regarding the 
severity of the veteran's service-connected schizophrenia.  
An additional examination or medical opinion being 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions that he should be awarded an 
evaluation higher than 50 percent from September 29, 1997, to 
January 4, 2000, other than that already requested of him.  
In fact, in a written statement received in May 2003, the 
veteran specifically indicated that he did not have anything 
else to submit and requested that VA proceed immediately with 
the readjudication of his appeal.  In June 2003, the 
veteran's representative also indicated that the veteran did 
not have any further evidence to submit in support of the 
claim and requested that VA issue a SSOC.  After being issued 
a SSOC in September 2003, the veteran submitted a statement 
that same month indicating that he had no further information 
to submit and, again, requested that his records be forwarded 
to the Board for review of the issue on appeal.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

An evaluation higher than 50 percent from September 29, 1997, 
to January 4, 2000, for schizophrenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



